Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-21-00219-CV

                                  Emily YOUNG and Albert Morrison,
                                            Appellants

                                                   v.

       Eldon ROALSON, Roalson Interests, Inc.; Douglas Miller II; and Jim Guy Egbert,
                                      Appellees

                     From the 454th Judicial District Court, Medina County, Texas
                                  Trial Court No. 17-09-24412-CV
                            Honorable Daniel J. Kindred, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: August 25, 2021

DISMISSED

           On August 13, 2021, appellants filed a voluntary motion to dismiss this appeal. The motion

contains a certificate of service to appellees, who have not opposed the motion. Therefore, we

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We tax the costs of this

appeal against appellant. See id. R. 42.1(d) (“Absent agreement of the parties, the court will tax

costs against the appellant.”).

                                                    PER CURIAM